DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed February 16, 2022, claims 1, 4 and 8 have been amended. Claims 1 through 8 are currently pending.

Claim Interpretation
For the purposes of this examination the transitional phrase “composed of” will be considered the same as “consisting essentially of”. The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001). See MPEP section 2111.03.IV. It is not clear based on the specification of the present application as originally filed or by applicant’s recent arguments how the term “composed of” is meant to be interpreted so it will be considered the same as “consisting essentially of”. Furthermore, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). See MPEP section 2111.03.III.


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al (WIPO Patent Publication 2014/069676; child continuation application U.S. Patent # 9,782,729 .
	In the case of claim 1 and 8, Miyahara teaches a process for repairing/manufacturing a separation membrane structure (Abstract) wherein a separation membrane 33 was formed on a porous support/ceramic porous 9 (Column 7 Line 47 through Column 8 Line 21) followed by applying to the separation membrane formed on the support a colloidal solution/repairing sol comprising repair material particle in water/aqueous solvent wherein the solution comprised a silica source in the form of colloidal silica (Column 8 Lines 22-24 and 40-65) and therefore comprised repair material particles of silica particles.
	Miyahara further teaches that the repair portion comprised zeolite (Column 7 Lines 1-46) and therefore was “composed of” silica and alumina since zeolite “consists essentially of” SiO2 and Al2O3.
	Though the repairing sol/colloidal solution of Miyahara would have had a predetermined pH in the form of the inherent pH of the sol/solution Miyahara did not teach that the repair material particles had an electrical charge that was opposite to an electrical charge of the support at the predetermined pH. However, Miyahara does teach that the separation membrane was a zeolite membrane formed on a ceramic porous support and that the repairing sol was an alkali aqueous solution comprising silica and alumina sources (Column 8 Lines 40-56).
	Sterte teaches a process for manufacturing separation membranes by depositing and binding molecular sieves of microcrystals onto a substrate surface (Abstract and Column 1 Lines 4-9). The method of Sterte comprised preparing a dispersion of the microcrystals which had a surface charge, preparing a substrate with had a surface charge opposite the charge of the microcrystals and contacting the substrate with the dispersion such that the microcrystals were 
	Based on the teaches of Sterte, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided the colloidal solution/repairing sol of Miyahara with a predetermined pH which caused the repair material particles of the sol/solution to have an opposite electrical charge to that of the support in order to attract and adhere the repair material particles to the surface of the separation membrane and support. 

	As for claims 5 through 7, Miyahara teaches that the sol/colloidal solution was dried/heat treated at a temperature between 100 to 200 ℃ (Column 8 Lines 54-65), which was within the claimed range of claim 7.
	However, Miyahara does not teach that the solution was dried naturally but, as was discussed previously, it would have been obvious to have determined optimal values for relevant process parameters through routine experimentation. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal drying temperature for the process of Miyahara in view of Sterte through .








Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al in view of Sterte et al as applied to claim 1 above, and further in view of Helm et al (U.S. Patent Publication No. 2015/0136676).
	The teachings of Miyahara in view of Sterte as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 2 and 3, Neither Miyahara nor Sterte teach that the separation membrane had an electrical charge the same as the electrical charge of the repair material at the predetermined pH and an absolute value of a zeta potential less than or equal to the zeta potential of the particles at the predetermined pH.
	Helm teaches a process for repairing separation membranes by depositing repair material into a membrane defect (Abstract and Pages 1-2 Paragraphs 0008-0009). Helm further teaches that surface charge and zeta potential of the membrane being repaired were relevant process parameters affecting the membrane’s permeability/separation ability during and after repair (Page 13 Paragraph 0077). As was discussed previously, it would have been obvious to have determined optimal values for relevant process parameters through routine experimentation.
	Based on the teachings of Helm, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the electrical charge and zeta potential of the separation membrane of Miyahara in view of Sterte through routine experimentation because these values affected the membrane’s permeability/separation ability during and after repair.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal concentration for the repair material particles of Miyahara in view of Sterte through routine experimentation because the amount of particles in the colloidal solution affected the amount of material deposited onto the membrane and support during repair.

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are not persuasive because the repair portion of Miyahara was formed of zeolite which “consists essentially of” silica and alumina and therefore the repair portion of Miyahara was “composed of a least one selected from the group consisting of silica, titania, alumina, mullite, zirconia, yttria, silicon nitride and silicon carbide.”

Conclusion
	Claims 1 through 8 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712